Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunewald (US 5986264 A).
     	Regarding claim 12, Grunewald discloses that an inspection apparatus (abstract) (figs. 1-2) comprising: 
a first optical column (11) that positively charges (col. 5, lines 3-20) a substrate (4) on which a pattern (col. 7, lines 45-60) is formed by irradiating the substrate with a first electron beam (from 11); and
a second optical column (SEM 3) that generates a secondary electron (SE) on a surface of the substrate (4) by irradiating the substrate with a second electron beam (from SEM 3) , the 
the first optical column (11) and the second optical column (3) are arranged at different angles with respect to the substrate (4).
 (fig. 1; SEM 3, ion sources 1, 2; substrate 4; holder 6; electron source 11, electron detectors 7, 8, 9) 
(col. 5, lines 3-20)
(col. 5, lines 45-67) 
(col. 6, lines 15-56) 
(col. 7, lines 45-60) 
(col. 7, line 65 to col. 8, line 7)
(col. 2, lines 27-30).

     	Regarding claim 17, Grunewald discloses that “a dimension” of the first optical column (fig. 2, 11) is smaller than “a dimension” of the second optical column (SEM 3)  (11 appears smaller than 3).
     	Regarding claim 18, Grunewald discloses that the second optical column (SEM 3) is arranged such that a longitudinal direction of the second optical column is substantially perpendicular to the substrate (fig. 2, 4).
     	Regarding claim 19, Grunewald discloses that an optical axis of the first optical column (11) and an optical axis of the second optical column (SEM 3) form an angle of more than 10° (fig. 2, 3 to 11 appears to be 90 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claim(s) 1-8, and 13-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Toth et al. (US 6812462 B1).
	Regarding claim 1, Grunewald discloses an inspection method (abstract) (figs. 1-2) comprising:
positively charging (col. 5, lines 3-20) a substrate (4) on which a pattern (col. 7, lines 45-60) is formed by irradiating the substrate with a first electron beam (from 11) ;
generating a secondary electron (SE) on a surface of the substrate by irradiating the substrate with a second electron beam (from SEM 3) ,
detecting (via 7) the generated secondary electron (SE); and
inspecting the pattern (abstract) based on the detected secondary electron (via 7), wherein
when the substrate (4) is irradiated with the first electron beam (from 11) , 
the first electron beam (from 11) is made incident on the substrate at an incident angle different from an incident angle of the second electron beam (from SEM 3) with respect to the substrate, relatively (4 is scanned via holder 6) (col. 5, lines 45-67) (reference’s claims 4-5, specimen holder 6 moves the substrate 4)
(fig. 1; SEM 3, ion sources 1, 2; substrate 4; holder 6; electron source 11, electron detectors 7, 8, 9) 
(col. 5, lines 3-20)
(col. 5, lines 45-67) 
(col. 6, lines 15-56) 

(col. 7, line 65 to col. 8, line 7)
(col. 2, lines 27-30) 
     	But Grunewald fails to explicitly disclose the first electron beam is made incident on the substrate at an incident angle different from an incident angle of the second electron beam with respect to the substrate, while positions of an emission source of the first electron beam and the substrate are being moved relatively.
    	Toth, however, discloses a controller (216) for relatively moving a substrate stage (211) while imaging/irradiating the substrate (210) with one or more charged particle/electron beams (from 202a, 202b)
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216); 
(col. 5, lines 10-60) 
	(col. 6, lines 20-50)
	(col. 6, lines 40-50 Note e-beam generator has energy up to 2000ev) (Note this range (i.e., up to 2000 eV) covers the electron impoverishment inducing energy range of 300 eV to 1500 eV disclosed by Grunewald at col. 5, lines 10-20)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating a sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known relative movement scanning methods to yield predictable increased imaging/irradiation throughput results.

Moreover, regarding claim 2, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a/202b) ,an incident direction of the first electron beam (from 202a or 202b) toward the substrate has a vector component in a direction from a first area that has already been scanned with the first electron beam to a second area that has not been scanned 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence); 
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
 
Moreover, regarding claim 3, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the substrate is scanned with the first electron beam in an opposite direction to a first direction while the substrate is continuously being moved in the first direction, and an incident direction of the first electron beam toward the substrate has a vector component along the opposite direction
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 4, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the substrate is moved in the first direction while the first electron beam (from 202a or 202b) is being moved in a second direction intersecting the first direction by deflecting the first electron beam (from 202a or 202b).
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 5, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b), the incident angle of the first electron beam (from 202a or 202b) is made different from the incident angle of the second electron beam by deflecting the first electron beam (from 202a or 202b); 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Regarding claim 6, Grunewald discloses that the incident angle of the first electron beam (from 11) with respect to the substrate (4) is set to 10° or less (see fig. 2, 4 is tiltable relative to 11) (col. 5, lines 45-67).
     	Regarding claim 7, Grunewald discloses that wherein
when the substrate (4) is irradiated with the first electron beam (from 11) ,
an optical column (11) that houses the emission source of the first electron beam is arranged with respect to the substrate at an angle different (see fig. 2, 11 , 3 relative to 4) from an angle of an optical column (3) that houses an emission source of the second electron beam (from SEM 3) .
     	Regarding claim 8, Grunewald discloses that wherein the incident angle of the first electron beam (from 11) with respect to the substrate (4) is set to more than 10°  (see fig. 2, 4 is tiltable relative to 11) (col. 5, lines 45-67) . 

Moreover, regarding claim 13, Toth discloses wherein an optical axis of the first optical column (from 202a or 202b) and an optical axis of the second optical column (from 202a or 202b) do not intersect (col. 6, lines 20-35) each other in traveling directions of the electron beams (see figs. 2a-2b, 204a, 204b irradiate different parts of 210) 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves 

Moreover, regarding claim 14, Toth discloses a stage (211) on which the substrate (210) is mounted; and
a control unit (216) that controls the first and second optical columns (from 202a or 202b) and the stage (211) , wherein
when the substrate (210) is irradiated with the first electron beam (from 202a or 202b),
the control unit (216) causes:
the substrate (210) to be scanned with the first electron beam (from 202a or 202b) in an opposite direction to a first direction while the stage (211) on which the substrate (210) is mounted is continuously being moved in the first direction; and 
the first electron beam (from 202a or 202b) to be emitted such that an incident direction of the first electron beam (from 202a or 202b) toward the substrate (210) has a vector component along the opposite direction
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of 

Moreover, regarding claim 15, Toth discloses wherein when the substrate (210) is irradiated with the first electron beam (from 202a or 202b) ,
the control unit (216) causes
the stage (211) on which the substrate (210) is mounted to be moved in the first direction while the first electron beam (from 202a or 202b) is being moved in a second direction intersecting the first direction by deflecting the first electron beam (from 202a or 202b) 
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known 

Moreover, regarding claim 16, Toth discloses wherein
the substrate (210) has a first area, a second area, and a third area that are lined up along the opposite direction, and
the control unit (216) causes:
while the stage (211) on which the substrate (210) is mounted is being moved in the first direction,
the first area to be scanned with the first electron beam (from 202a or 202b) ;
next, the second area to be scanned with the first electron beam (from 202a or 202b) , and in parallel with this, the first area to be scanned with the second electron beam; and
next, the third area to be scanned with the first electron beam (from 202a or 202b) , and in parallel with this, the second area to be scanned with the second electron beam
(fig. 2, dual e-beams 202a, 202b, specimen 210, stage 211, scan spot 206, controller 216; Note the beam scanning (of 202a, 202b) and stage (211) movements are controllable (by 216) to be in any direction and/or sequence);  
(col. 5, lines 10-60 Note controlled stage moving in x and/or y directions while controlled deflecting/raster scanning of e-beams) 
	(col. 6, lines 20-50)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Grunewald, with dual electron beam irradiating different parts of sample while a stage moves the sample, as taught by Toth, to use for improved imaging/beam irradiating throughput by decreasing irradiation and/or imaging downtime during irradiating a sample’s areas and/or to use by combining prior art electron sample imaging/irradiating elements according to known .

2.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Toth et al. (US 6812462 B1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Sun et al. (US 20080237586 A1).
Regarding claim(s) 9, Grunewald discloses that wherein on the substrate (4) ,

the plurality of contacts (on/in 4) (col. 7, lines 45-60) are positively charged by irradiating the substrate with the first electron beam (from 11) ,
potential contrasts (col. 7, lines 45-60) are generated in the plurality of contacts by irradiating the substrate with the second electron beam (from SEM 3) (col. 7, lines 45-60)  , and based on the potential contrasts, it is determined whether or not an open failure occurs in at least one of the plurality of contacts (col. 7, lines 45-60).
     	But the combined references fail to disclose a stacked body having a stepped portion in which a plurality of conductive layers are stacked via insulating layers and end portions of the plurality of conductive layers terminate in a stepped shape , and a plurality of contacts that are arranged for each step of the stepped portion and are to be respectively conducted with the conductive layers of the respective steps, are formed.
Sun, however, discloses a stacked body (figs. 4d-4e) having a stepped portion (at 57 at least) in which a plurality of conductive layers (55, 57) are stacked via insulating layers (54, 59) and end portions of the plurality of conductive layers terminate in a stepped shape (figs. 4d-4e, 55, 57) , and a plurality of contacts (53) [0053-0056] that are arranged for each step of the stepped portion and are to be respectively conducted with the conductive layers of the respective steps, are formed,
the plurality of contacts [0053-0056] are positively charged by irradiating the substrate with an electron beam [0053-0056], 
potential contrasts [0056] are generated in the plurality of contacts by irradiating the substrate with an electron beam (0056) , and
based on the potential contrasts, it is determined whether or not an open failure occurs in at least one of the plurality of contacts [0056] [0053-0056].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the claimed test structure for contrast imaging, as taught by Sun, to use as a substitution of one known test substrate structure element for another to obtain predictable defect inspection and testing results during different stages of a substrate processing process [0052].


Moreover, regarding claim 10, Sun discloses wherein of the plurality of contacts [0052-0056], a contact in which the open failure occurs is observed at a lower brightness than a contact in which the open failure does not occur [0056 Note voltage contrast imaging] (Note voltage contrast imaging produces different brightness/darkness images per electron conduction/insulation characteristics in a target substrate) [0052-0056]; and is obvious for the reasons discussed supra with reference to claim 9, see previous.
Moreover, regarding claim 11, Sun discloses wherein the secondary electrons from, of the plurality of contacts [0052-0056], a contact in which the open failure occurs are detected at a lower release amount than a contact in which the open failure does not occur [0056 Note voltage contrast imaging] (Note voltage contrast imaging produces different brightness/darkness 9, see previous.

2.	Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grunewald (US 5986264 A) in view of Pfeiffer et al. (US 4417203 A).
Regarding claim(s) 20, Grunewald discloses wherein the first optical column (11) 
     	But Grunewald fail to disclose wherein the first optical column has two optical columns arranged to be tilted in opposite directions with respect to the second optical column.
Pfeiffer, however, discloses (abstract) (fig. 2) a first optical column that has two optical columns (42, 44) arranged to be tilted in opposite directions with respect to the second optical column (SEM 10) 
(fig. 2; electron columns 42, 44 for controlling sample charge, SEM 10, sample 26); 
(col. 6, lines 1-50).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Grunewald, with opposed electron columns, as taught by Pfeiffer, to use as a substitution of one known electron column configuration for another (i.e., with opposed column configuration) to obtain predictable sample charge control results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881